—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered March 1, 1996, convicting him of rape in the first degree and coercion in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not err in concluding, after a hearing, that the defendant was competent to stand trial (see, CPL 730.10). The People sustained their burden of proving by a preponderance of the credible evidence that the defendant was not an incapacitated person (see, People v Supino, 202 AD2d 454; People v Cox, 196 AD2d 596; People v Santos, 43 AD2d 73, 75-76). The hearing court’s crediting of the testimony of the People’s experts rather than that of the defendant’s experts should be accorded great deference (see, People v Orama, 150 AD2d 505, 506).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.